Citation Nr: 0812764	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-10 055	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO denied service 
connection for hepatitis C, and the veteran's disagreement 
with that decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for hepatitis C, 
which was diagnosed at the VA Medical Center in Dallas, 
Texas, in May 2005.  The veteran contends that he had risk 
factors for hepatitis C in service, including having been 
stabbed 5 times, having received a blood transfusion, having 
had facial lacerations requiring stitches, and having had air 
gun inoculations.  

Review of the veteran's service medical records shows that in 
May 1965 he was struck by an unknown assailant with brass 
knuckles, which resulted in what was described as an 
extremely deep, 4 centimeter laceration involving both buccal 
mucosa and facial skin at the left corner of the mouth.  The 
wound was sutured in layers, and the veteran was given a 
tetanus toxoid shot.  In March 1966, the veteran was 
initially seen as an outpatient after he received multiple 
stab wounds.  There were two stab wounds of the anterior left 
chest that were gurgling; there was a stab wound in the 
epigastrum, and one in the left upper quadrant.  In addition, 
there was a small laceration in the area of the left eyebrow 
and forehead.  Dextran was started intravenously before the 
veteran arrived at the hospital.  When the veteran reached 
the hospital, the stab wounds were washed and dressed, and 
the left eyebrow laceration was sutured.  The veteran was 
given a tetanus toxoid shot.  Admission X-rays revealed 
approximately ten percent pneumothorax on the left; this was 
gone by hospital discharge 17 days later.  The final 
diagnoses were multiple stab wounds with no artery or nerve 
involvement and pneumothorax, traumatic, left.  The record 
also shows that the veteran received immunizations in 
September 1964, December 1964, March 1965, and May 1966, but 
there is no indication as to whether air guns were used.  

Although the veteran's service medical records do not show he 
received a blood transfusion in service, those records 
confirm that he was stabbed and received a deep laceration 
with brass knuckles and received extensive treatment 
including sutures and intravenous injection of Dextran.  
Given this history, it is the Board's judgment that an 
examination and medical opinion as to the etiology of the 
veteran's hepatitis C would facilitate its decision in this 
case.  See 38 C.F.R. § 3.159; see also McLendon v. Principi, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the 
veteran to determine the nature and 
etiology of his hepatitis C.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the claims file, including 
the veteran's service medical records, 
the examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or higher) that the 
veteran's hepatitis C had its onset in 
service or is causally related to any 
incident of service, including, but not 
limited to, stab wounds in service or 
the use of air guns for immunizations.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
hepatitis C.  If the claim remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  


The veteran the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



